Case 2:21-cv-03290-JDW Docu

JS 44 (Rev. 06/17)

ment 1 Filed 07/23/21 Page 1 of 8

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor ste lernce the filing and service of pleadings or other papers as re
provided by local rules of court. This form, approved by the Judicial Conference of the

uired by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

AP adi WSs Oy Te

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Steven Laynas, Esquire

Laynas & Georges, P.C.
1500 JFK Blivd., Suite 1300, Phila., PA 19102; 215-851-8700

Kings

RON ESB airy, LLC d/b/a DAYS INN SCRANTON

County of Residence of First Listed Defendant _Montgomery
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)

 

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only)

CITIZENSHIP OF PRINCIPAL PARTIES (Place an "xX" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

O 1 U.S. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 O 1 Incorporated or Principal Place o4 4
of Business In This State
O 2 U.S. Government 4 Diversity Citizen of Another State (K2 © 2 Incorporated and Principal Place os o5
Defendant (Indicate Citizenship of Parties in Item HHI) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFETTUREPENALTY-[-——aRRUPTCY "OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane (7 365 Personal Injury - of Property 21] USC 881 | 423 Withdrawal 6 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability 6 690 Other 28 USC 157 3729(a))
4 140 Negotiable Instrument Liability 0 367 Health Care/ 6 400 State Reapportionment
(7 180 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal 835 Patent - Abbreviated 0) 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR O 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle 370 Other Fraud O 710 Fair Labor Standards 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 1 850 Securitics/Commodities/
OF 190 Other Contract Product Liability ( 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | &€ 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage 6 740 Railway Labor Act 7 865 RSI (405(g)) 0 891 Agricultural Acts
1 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |0 790 Other Labor Litigation FEDERAL TAX SUITS Act
7 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff © 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land ©) 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations © 530 General 1 950 Constitutionality of
7 290 All Other Real Property © 445 Amer, w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
(7 446 Amer, w/Disabilities -] 540 Mandamus & Other [0 465 Other Immigration
Other 6 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

1 Original 2 Removed from O 3  Remanded from O 4 Reinstated or © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

Cite the U.S, Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):
28 U.S.C. 1332

VI. CAUSE OF ACTION Brief description of cause:
Diversity

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND §, CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: J@ Yes ONo

 

VILL. RELATED CASE(S)

IF ANY

 
 

(See instructions):

 

 

 

 

 

JUDGE DOCKET NUMBER
DATE SIG CORD
7-%20-2
FOR OFFICE USE ONLY —
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:21-cv-03290-JDW Document 1 Filed 07/23/21 Page 2 of 8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 119 Rockaway Parkway #1F, Brooklyn, NY 11212

 

Address of Defendant: C/0 Registered Agents, Inc., 1150 First Avenue, Suite 551, King of Prussia, PA 19406

 

Scranton, PA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case (J) is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: Must sign here
Attorney-at-Law / Pro Se Plaintiff Attorney 1.D. # (if applicable)

 

 

 

CIVIL: (Place a V in one category only)

 

 

 

 

 

A, Federal Question Cases: B, Diversity Jurisdiction Cases:
(] 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
[] 2. FELA (J 2. Airplane Personal Injury
[J] 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
L) 4. Antitrust (] 4. Marine Personal Injury

5. Patent [] 35. Motor Vehicle Personal Injury Slip & Fall

6, Labor-Management Relations 6. Other Personal Injury (Please specify): p
L] 7. Civil Rights [] 7. Products Liability
(1 #8. Habeas Corpus L] 8. Products Liability — Asbestos

9, Securities Act(s) Cases LJ] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
CJ 11. Allother Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Steven Laynas . counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my
excced the sum of $150,000.00 exclusive of interest and costs:

owledge and belief, the damages recoverable in this civil action case

   

[| Relief other than monetary damages is sought.
eeu}
9-747 ©
DATE: | {_-

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

pplicabl 33906

plorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

 

Civ, 609 (5/2018)

 
Case 2:21-cv-03290-JDW Document 1 Filed 07/23/21 Page 3 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

NATASHA BOBB-HOYTE ; CIVIL ACTION
Vv. ;

DICKSON HOSPITALITY, LLC d/b/a

DAYS INN SCRANTON : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(c) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
({) Standard Management — “ into any one of the other tracks. (X)
") a3 le fi fu Plaintiff
Date’ — ‘Attorney-at-law Attorney for
215-851-8700 267-282-0422 SLaynas@Laynaslaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:21-cv-03290-JDW Document 1 Filed 07/23/21 Page 4 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATASHA BOBB-HOYTE
Plaintiff
Vv. : Civil Action No.

DICKSON HOSPITALITY, LLC
d/b/a DAYS INN SCRANTON

Defendant
COMPLAINT
Background
l. Plaintiff, Natasha Bobb-Hoyte, is an adult who currently resides at 119 Rockaway

Parkway #1F, Brooklyn, NY 11212.

2. Defendant, Dickson Hospitality, LLC d/b/a Days Inn Scranton, is a limited liability
company organized under the laws of the Commonwealth of Pennsylvania, with a registered
address c/o Registered Agents, Inc., 1150 First Avenue, Suite 551, King of Prussia, Montgomery
County, PA 19406.

Jurisdiction

3. This Court has subject matter jurisdiction with respect to this matter under the
provisions of 28 U.S.C. §1332, as there exists a diversity of citizenship between the parties.

4, Venue is proper in this Court under the provisions of 28 U.S.C. §1391 because
defendant maintains its registered offices in Montgomery County, Pennsylvania.

Demand for Jury Trial

5. Plaintiff hereby demands a trial by jury.
Case 2:21-cv-03290-JDW Document 1 Filed 07/23/21 Page 5 of 8

Factual Allegations

6. At all times relevant to this Complaint, defendant owned, occupied, possessed
and/or controlled the real property known as Days Inn Scranton, 1946 Scranton Carbondale
Highway, Scranton, PA 18508, hereinafter sometimes referred to as the “business premises.”

7. At all times relevant hereto, defendant was the owner and/or possessor of the
premises and surrounding curtilage including the parking lot at the business premises and
maintained ultimate control thereof.

8. At all times relevant hereto, defendant had a common law duty and obligation to
maintain the area and surrounding curtilage including the parking lot of the business premises in a
manner so as to allow reasonable ingress and egress, and to keep said area reasonably safe and
accessible, i.c., free from snow, ice and other hazards.

9. On or about February 16, 2021, plaintiff was a business invitee of defendant and as
such, was due the highest duty of care.

10. As plaintiff was attempting to traverse the parking lot of the business premises, the
plaintiff was caused to slip, trip and fall on hills and ridges of ice and snow which had been allowed
to accumulate and remain in the parking lot of the said business premises.

11. The injuries and damages hereinafter set forth were caused solely by, and were the
direct and proximate result of, the negligence, carelessness and recklessness of the defendant, and
were due in no manner whatsoever to any act or failure to act on the part of the plaintiff.

12, The aforesaid injuries resulting to the plaintiff occurred solely as a result of the
negligence, carelessness and recklessness of the defendant, who was charged with clearing the
area where plaintiff fell from hills and ridges of ice and snow and consisted of at least the

following:

 
Case 2:21-cv-03290-JDW Document 1 Filed 07/23/21 Page 6 of 8

(b)

(c)

(d)

(e)

(f)

In failing to properly inspect the parking area where plaintiff fell to insure
that it was in a safe condition;

In causing or permitting hills and ridges of ice and snow to accumulate upon
the parking lot at a point where it posed an unreasonable risk of injury to
the plaintiff and other individuals;

In failing to make a reasonable inspection of the parking areca which would
have revealed the existence of hills and ridges of ice and snow and the
dangerous condition caused thereby;

In failing to give warning of the dangerous condition posed by the
accumulation of hills and ridges of ice and snow, erect barricades, or take
any other safety precautions to prevent injury to the plaintiff and other
individuals similarly situated;

In failing to remove the hills and ridges of ice and snow and keep the
parking areas clear from the accumulation of same; and

In violating the various municipal ordinances and laws of the
Commonwealth of Pennsylvania pertaining to the maintenance of parking

lots.

13. Solely as a result of the negligence of the defendant as aforesaid, plaintiff, was

caused to trip slip stumble and fall and has sustained the following injuries, all of which are or

may be of a serious and permanent nature, including displaced fracture of left elbow requiring

open reduction and internal fixation, a surgical procedure; injuries to back and neck; scarring; and

other severe and serious injuries, the full extent of which are not known at present, including

possible aggravation and activation of pre-existing injuries.

 
Case 2:21-cv-03290-JDW Document 1 Filed 07/23/21 Page 7 of 8

14. Solely as a result of the defendant’s negligence and carelessness, plaintiff has, and
will in the future, be obliged to expend monies for medicine and medical care in order to treat and
help to cure her injuries.

15. Solely as a result of the defendant’s negligence and carelessness, plaintiff has been,
and will in the future, be unable to attend to her usual and daily duties and employment, to his
great financial detriment and loss.

16. Solely as a result of defendant’s negligence, carelessness and recklessness, plaintiff
has endured great pain and suffering and will continue to suffer in the future great pain and
suffering and a loss of life’s pleasures.

WHEREFORE, plaintiff demands judgment in his favor and against defendant in an
amount in excess of Seventy Five Thousand Dollars ($75,000.00), together with Court costs,
interest and attorney's fees.

LAYNAS & ORGES, P.C.

   

By:

 

| aa Laynas, Esquire

1500 JFK Boulevard, Suite 1300
Philadelphia, PA 19102

(215) 851-8700; (267) 282-0422 (fax)
SLaynas@Laynaslaw.com

Attorneys for Plaintiff
Case 2:21-cv-03290-JDW Document 1 Filed 07/23/21 Page 8 of 8

VERIFICATION

I, NATASHA BOBB-HOYTE, plaintiff in the above matter, hereby verify that the
statements made in the foregoing are true and correct to the best of my knowledge, information
and belief. I understand that the statements herein are made subject to the penalties of 18 Pa.

C.S.A. §4904 relating to unsworn falsification to authorities.

hese bold thay ~

NATASHA BOBB-HOYTE
